Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-12 and 14-17 of B. Wucher et al., App. No. 16/649,885 (Oct. 8, 2018) are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1, 2, 9, 12, 14, and 16 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by U. Birkenstock et al., US 5,120,875 (1992) (“Birkenstock”) is withdrawn in view of Applicant’s amendment.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1, 2, 8-12, 14-16 under AIA  35 U.S.C. 103 as being unpatentable over U. Birkenstock et al., US 5,120,875 (1992) (“Birkenstock”) is withdrawn in view of Applicant’s amendment.  

Rejection of claims 3, 6, and 7 as obvious over Birkenstock as above in further view of P. Kubanek et al., US 2008/0242537 (2008) (“Kubanek”) is withdrawn in view of Applicant’s amendment.  

Rejection of claim 5 as obvious over Birkenstock in further view of F. van Laar et al., US 2008/0177111 (2008) (“van Laar”) is withdrawn in view of Applicant’s amendment.  

Rejection of claim 17 as obvious over Birkenstock in further view of van Laar or N.G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT (2000) (“Anderson”) or their combination is withdrawn in view of Applicant’s amendment.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Instant claim 1 recites that “in addition to the nitro compound for hydrogenation the reaction mixture comprises at least one high boiler selected from the group consisting of dinitrocresols, trinitrocresols and nitrophenols”.  The closest art of record is considered to be the combination of U. Birkenstock et al., US 5,120,875 (1992) (“Birkenstock”) and B. Toseland et al., US 4,482,769 (1984) (“Toseland”).  

As discussed in the previous Office action, Birkenstock preparation of chlorinated aromatic amines by hydrogenation of the corresponding chlorinated aromatic nitro compounds with hydrogen in the presence of a hydrogenation catalyst under pressure, at elevated temperature and in the presence of a solvent and small amounts of a basic compound, which is characterized in that the reaction is carried out in the presence of platinum and nickel and/or cobalt on an active charcoal support.  Birkenstock at col. 1, line 65 – col. 2, line 18.  Birkenstock teaches that undesirable dehydrohalogenation reactions during this hydrogenation can be suppressed by additions of basic compounds, for example ammonia or morpholine.  Birkenstock at col. 1, lines 1-25.  

Toseland discloses a process for purifying dinitrotoluene by first reacting toluene or mononitrotoluene with nitric acid in the presence of sulfuric acid, separating the crude dinitrotoluene from the resulting aqueous phases and then contacting the resultant crude dinitrotoluene with an alkaline material to form a purified dinitrotoluene product.  Toseland at col. 1, lines 60-67.  Toseland further teaches that the presence of the small amount of dehydrochlorination side reactions of chloronitrobenzenes mediated by noble metal catalysts.  The Toseland higher boilers are not related to chlorinated nitro feed stocks; thus the combination of Toseland and Birkenstock does not provide a feedstock comprising one of the claim 1 listed higher boilers.  Further, the Examiner cannot provide secondary art or reasoning as to why one of ordinary skill in the art would be motivated to include one of the claim 1 higher boilers in a nitro feedstock comprising chloronitrobenzenes.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622